Citation Nr: 1128532	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right carpal tunnel syndrome (CTS) and ulnar neuropathy, to include as secondary to service-connected residuals, right third metacarpal fracture.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to March 1988, with prior unverified inactive service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the current appellate claim.

The current appellate claim was previously before the Board in July 2009 and October 2010. 

In July 2009, the Board remanded the Veteran's CTS claim for the promulgation of a Statement of the Case (SOC) in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was subsequently promulgated in July 2010, and the Veteran perfected his appeal by filing a timely Substantive Appeal.

In October 2010, the Board remanded the CTS claim to comply with the Veteran's request for a Board hearing on this appellate claim.  The Veteran subsequently provided testimony regarding the CTS claim at a hearing before the undersigned Veterans Law Judge (VLJ) March 2011.

After review of the record, including the hearing testimony, the Board finds that further development is required for resolution of this case.  Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran previously provided testimony regarding his claim for an increased rating(s) for his service-connected residuals, right third metacarpal fracture, in June 2007 before a different VLJ than in March 2011.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board Member (VLJ) who conducted a hearing.  38 C.F.R. § 20.707.  However, the Board issued a decision on the increased rating claim portion of the Veteran's appeal in October 2010, and nothing in the record reflects he appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  As such, that appellate claim has been resolved, and is no longer before the Board.  Moreover, even though the Veteran mentioned the problems he experienced regarding his CTS at the June 2007 hearing, no testimony was taken regarding whether service connection was warranted for that disability.  In short, the June 2007 hearing did not pertain to the current appellate claim, and, as such, the VLJ who conducted that hearing is not required to participate in the final determination of the current CTS claim.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that further development is required to comply with the duty to assist.

The record reflects the Veteran was treated for fracture of the right third metacarpal in November 1982, while on active duty.  He has indicated that his current CTS and ulnar neuropathy are either directly related to this injury, or developed secondary to the service-connected fracture residuals.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes, however, that no VA medical examination appears to have been accorded to the Veteran which addresses the etiology of his current CTS and ulnar neuropathy.  In light of the fact that the in-service right third metacarpal fracture was to the same hand as the current CTS, the Board finds that such development is required in the instant case, to include an opinion regarding the Veteran's claims of secondary service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's right CTS and ulnar neuropathy should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his right CTS and ulnar neuropathy since June 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.  To the extent records are sought that are not obtained the claims folder should contain documentation of the attempts made and appellant should be offered the opportunity to obtain the records.  Records of VA treatment should be obtained.  Assistance of the appellant in identifying the approximate dates and places of treatment should be solicited as needed.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his right CTS and ulnar neuropathy.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following examination of the Veteran, an opinion must be expressed as to whether it is at least as likely as not (50 percent or greater likelihood) that his right CTS and ulnar neuropathy was incurred in or otherwise the result of active service, to include his in-service right third metacarpal fracture.

If it is determined that the right CTS and ulnar neuropathy are not directly related to active service, an opinion must be expressed as to whether it is at least as likely as not that this disability was caused by or aggravated by the service-connected right third metacarpal fracture residuals.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If it is determined that the CTS and ulnar neuropathy was aggravated by the service-connected metacarpal fracture residuals, the examiner should identify the level of disability caused by the fracture residuals, to the extent possible.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the July 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


